DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not limited to a single paragraph and not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation of “a third electron beam” is indefinite as it is unclear whether a second electron beam is required.  Note that claim 8 depends from claim 1, which only requires a first electron beam.  For examination purposes, the third electron beam is treated as an additional electron beam.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mito et al (JP 2004-276039A, cited in IDS filed 1/10/20).
Regarding claim 1, Mito et al teaches a method for producing a metal ingot by using an electron-beam melting furnace (machine translation, Description p.1 lines 1-9) having an electron gun (30) capable of controlling a radiation position of an electron beam (Description, p.2 lines 35-37, scanning beam in direction oblique to molten metal flow) and a hearth (10) that accumulates a molten metal of a metal raw material (40), the metal ingot containing 50% by mass or more in total of at least one metallic element selected from a group consisting of titanium, tantalum, niobium, vanadium, molybdenum and zirconium (Description, p.2 last paragraph - p.3 line 4, can be high purity titanium sponge), wherein:

the metal raw material (40) is supplied to a position on a supply line that is disposed along an inside face of the second side wall on a surface of the molten metal (fig 1, position where raw material 40 is supplied is construed as the supply line);
a first electron beam is radiated along a first irradiation line (Description, p.4 lines 1-4, beam pattern may be zigzag, annular, or linear), the first irradiation line being disposed along the supply line and being closer to a central part of the hearth relative to the supply line on the surface of the molten metal (fig 2, note that the beam that forms the recess 11a would be disposed along the supply line and closer to a central part of the hearth relative to the supply line (which is near the rear end of the hearth)); and
the radiation of the first electron beam along the first irradiation line increases a surface temperature (T2) of the molten metal at the first irradiation line above an average surface temperature (T0) of the entire surface of the molten metal in the hearth (Description, p.4 lines 1-16).
Mito et al is quiet to forming, in an outer layer of the molten metal, a first molten metal flow from the first irradiation line toward the supply line.
However, this appears to be an inherent result from the temperature of the molten metal at the first irradiation line being above an average surface temperature of the entire surface of the molten metal, and the irradiation line being disposed along the supply line.  This is discussed in applicant’s specification describing the effect of molten metal flow from a higher temperature region to a lower temperature region known as the Marangoni effect, paragraph [0062].  See MPEP 2112(I) where "[T]he Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

	Regarding claims 2-3, Mito et al suggests the ΔT/L is 0.00 [K/mm] or more, as Mito et al discloses that recess 11a is formed with a depth due to an increased energy density of the electron beam (Description p.3 lines 20-34), which is correlated to an increased temperature of the electron beam at that location (Description p.3 lines 20-34).  Thus, since the depth at 11a is greater than that depth beneath the supply line, T2 (temperature of molten metal at recess 11a) is greater than T1 (temperature of molten metal at supply line), corresponding to a ΔT > 0.
Note that as discussed in the rejection of claim 1, the direction of the first molten metal flow that flows from the first irradiation line across the supply line toward an inside face of the second side wall is formed in the outer layer of the molten metal appears to be an inherent property due to the temperature at the irradiation line being higher than at the supply line.

Regarding claim 6, Mito et al suggests a second molten metal flow toward the lip portion is formed in a belt-shaped region between the supply line and the first irradiation line (molten metal flow downstream from supply to mold, Description p.1 lines 19-22), and a second electron beam is spot-radiated onto the second molten metal flow (see below).
Note that Mito et al suggests an embodiment including a third recess in the middle of the hearth (Description p.4 lines 19-23).  In this embodiment, the first irradiation line can be the linear beam pattern that corresponds to the third recess in the center of the hearth, and that a second electron 

	Regarding claim 7, Mito et al suggests the second electron beam is spot-radiated onto the second molten metal flow at a position of an irradiation spot that is disposed at an end portion on the lip portion side of the belt-shaped region (note interpretation in claim 6, the second electron beam is taken as the beam to form the recess 11a which is disposed towards the lip portion between the supply and the third recess).

	Regarding claim 8, Mito et al suggests an additional electron beam is radiated along a second irradiation line (note the interpretation where the electron beam may be in a linear pattern (Description, p.4 lines 1-4), thus the electron beam to form the second recess 11b is a second irradiation line), the second irradiation line being disposed such that the second irradiation line blocks the lip portion on the surface of the molten metal and both ends of the second irradiation line are positioned in a vicinity of the first side wall (figs 1-2, recess 11b blocks the lip portion, Description p.3 lines 12-20, second recess 11b is arranged as close to the mold discharge port as possible).

	Regarding claim 9, Mito et al teaches the metal raw materials contains 50% by mass or more of a titanium element (Description, p.2 last paragraph - p.3 line 4, can be high purity titanium sponge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mito et al in view of Entrekin et al (US 4,838,340).
Regarding claim 4, Mito et al teaches the metal raw material is melted at a raw material supplying portion (fig 1), but is quiet to the melted metal raw material being caused to drip from the raw material supplying portion onto a position on the supply line of the molten metal in the hearth.
Entrekin et al teaches continuous casting of fine-grain ingots by supplying molten metal to a mold (abstract), where the apparatus includes a cold hearth containing a pool of molten metal and energy input devices such as electron beam guns or plasma torches for melting the material in the hearth and maintaining the temperature of the molten material in the hearth (abstract).  Entrekin et al teaches at the inlet end of the hearth, a bar 13 of metal alloy to be refined and cast is moved toward the hearth in the usual manner (col 3 lines 50-65) and melted by energy input device 14 to produce a stream of molten material flowing into the hearth (col 4 lines 1-15, fig 1).  Alternatively, the raw material supplied to the hearth may be in particulate form (col 3 lines 60-64).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mito et al.
Regarding claim 5, Mito et al is quiet as to whether both ends of the first irradiation line are positioned on an outer side in an extending direction of the supply line relative to both ends of the supply line.
	However, it would have been obvious to one of ordinary skill in the art to form the irradiation line to extend outside the extent of the supply line, so as to form the recess 11a of Mito et al to have a width extending from a side wall to the other side wall, to ensure that the HDI are captured in the recess and do not flow around the recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukumoto et al (JP 04-124229A) teaches an electron beam melting of titanium where a central portion of the hearth is set to a temperature higher than the melting point of titanium (abstract), with an electron beam irradiated around the inner circumference (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735